Citation Nr: 1300854	
Decision Date: 01/09/13    Archive Date: 01/16/13

DOCKET NO.  07-35 024	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1. Entitlement to special monthly compensation (SMC) based on the need for regular aid and attendance or on account of housebound status.  

2. Entitlement to specially adapted housing.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

N. Kroes, Counsel


INTRODUCTION

The Veteran served on active duty from April 1979 to December 1985.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

The Veteran testified at a videoconference hearing before the undersigned Acting Veterans Law Judge in July 2009.  A transcript of that proceeding is of record.  

In October 2010, the Board remanded these issues for further evidentiary development.  The requested development was completed, and the case has now been returned to the Board for further appellate action.  After the case was returned to the Board, the Veteran submitted additional evidence with a waiver of initial agency of original jurisdiction (AOJ) consideration.  See 38 C.F.R. § 20.1304 (2012).

The appeal is REMANDED to the AOJ via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that he is entitled to SMC based on the need for aid and attendance or on account of housebound status and to specially adapted housing as a result of his service-connected disabilities.  Service connection is currently in effect for herniated nucleus pulposis (low back), depression and panic disorder, right knee replacement, left knee replacement, and hemorrhoids.  He maintains that these disabilities render him homebound and highly dependent upon others.

SMC is payable under 38 U.S.C.A. § 1114(l) if, as the result of service-connected disability, a veteran is permanently bedridden or is so helpless as to be in need of regular aid and attendance.  38 U.S.C.A. § 1114(l) (West 2002 & Supp. 2012); 38 C.F.R. § 3.350(b) (2012).

The criteria for determining that a veteran is so helpless as to be in need for aid and attendance are contained in 38 C.F.R. § 3.352(a) (2012), which provides that the following factors will be accorded consideration: (1) inability of a veteran to dress or undress himself or to keep himself ordinarily clean and presentable; (2) frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without such aid; (3) inability of a veteran to feed himself because of the loss of coordination of upper extremities or because of extreme weakness; (4) inability to attend to the wants of nature; or (5) physical or mental incapacity which requires care or assistance on a regular basis to protect the Veteran from the hazards or dangers incident to his daily environment.

For the purposes of 38 C.F.R. § 3.352(a), "bedridden" will be a proper basis for the determination of whether a veteran is in need of regular aid and attendance of another person.  "Bedridden" is that condition which, through its essential character, actually requires that the claimant remain in bed.  The fact that claimant has voluntarily taken to bed or that a physician has prescribed rest in bed for the greater or lesser part of the day to promote convalescence or cure does not suffice.  38 C.F.R. § 3.352(a).

SMC also is payable under 38 U.S.C.A. § 1114(s) if a veteran has a single service- connected disability rated as 100 percent and (1) has additional service-connected disability or disabilities independently ratable at 60 percent, separate and distinct from the 100 percent service-connected disability and involving different anatomical segments or bodily systems; or (2) is permanently housebound by reason of service-connected disability or disabilities.  This requirement is met when a veteran is substantially confined as a direct result of service-connected disabilities to his dwelling and the immediate premises or, if institutionalized, to the ward or clinical areas, and it is reasonably certain that the disability or disabilities and resultant confinement will continue throughout his lifetime.  38 U.S.C.A. 1114(s) (West 2002 & Supp. 2012); 38 C.F.R. § 3.350(i)(2) (2012).

The Veteran is currently receiving a total disability rating based on individual unemployability (TDIU).  In Bradley v. Peake, 22 Vet. App. 280, 294 (2008), the United States Court of Appeals for Veterans Claims (Court) determined that a separate TDIU predicated on one disability (although perhaps not ratable at the schedular 100 percent level) when considered together with another disability separately rated at 60 percent or more could warrant special monthly compensation under 38 U.S.C.A. § 1114(s).   

In addition, a certificate of eligibility for assistance in acquiring specially adapted housing under 38 U.S.C.A. § 2101(a) is warranted if a veteran is entitled to compensation for permanent and total service-connected disability due to: (a) loss or loss of use of both lower extremities such as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; (b) blindness in both eyes, having only light perception, plus the anatomical loss or loss of use of one lower extremity; (c) loss or loss of use of one lower extremity together with residuals of organic disease or injury or the loss or loss of use of one upper extremity that so affects the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; (d) loss, or loss of use, of both upper extremities such as to preclude the use of arms at or above the elbows; or (e) full thickness or subdermal burns that have resulted in contractures with limitation of motion of two or more extremities or of at least one extremity and the trunk.  The term "preclude locomotion" means the necessity for regular and constant use of a wheelchair, braces, crutches, or canes as a normal mode of locomotion, although occasional locomotion by other methods may be possible.  38 C.F.R. § 3.809(d) (2012).

In October 2010, the Board determined that additional examination was necessary to address the Veteran's claims.  A VA aid and attendance/housebound examination was performed in November 2010.  At the time, the Veteran was using a motorized scooter and could walk from his scooter to a chair in the examining room with the use of a cane.  The examiner stated that the Veteran was not permanently bedridden.  In the diagnosis portion of the examination report, the examiner commented that the Veteran was able to do more for himself from a physical standpoint than what he thinks he is able to do from a psychiatric standpoint.  According to the examiner, if the Veteran qualifies for aid and attendance, then the reason for this would be because of his psychiatric condition.  The examiner also stated that the Veteran was quite capable of managing some conditions but not all of his activities of daily living at the present time.  The examiner felt that although the Veteran had significant nonservice-connected medical problems, the Veteran would not be qualified for aid and attendance if his psychiatric condition would stabilize to allow him to focus on what he is able to do for himself.  

This opinion does not adequately address the medical questions relevant to the Veteran's claims.  For example, it is still unclear if the Veteran's service-connected disabilities necessitate the regular and constant use of a wheelchair, braces, crutches, or canes as a normal mode of locomotion, although occasional locomotion by other methods may be possible.  In addition, the examiner's statements suggest that the Veteran may be in need of aid and attendance due to his service-connected psychiatric disorder.  

Since it is unclear from the record whether the Veteran's service-connected disabilities are productive of loss of use of the lower extremities or render him housebound or in need of regular aid and attendance, this case must be remanded so that another examination can be conducted to evaluate the Veteran's current level of functioning and alleged need for assistance.  See 38 C.F.R. § 3.159(c)(4) (2012); see also Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that once VA undertakes the efforts to provide an examination, an adequate examination must be provided or the claimant must be notified why one cannot or will not be provided).

Ongoing VA medical records should also be obtained.  See 38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should undertake appropriate development to obtain any outstanding VA treatment records, including any records for the period since November 2011.  If it is unable to obtain any such evidence, it should so inform the Veteran and his representative and request them to provide the outstanding evidence.

2.  Then, the Veteran should be afforded an examination by a physician with appropriate expertise who must address the following: 

(a.) Is the Veteran permanently bedridden or so helpless as to be in need of regular aid and attendance; and if so, is this the result of his back disability, bilateral knee disabilities, hemorrhoids, and/or psychiatric disability as opposed to any non-service-connected disability?
(b.) Please specifically address whether physical or mental incapacity requires care or assistance on a regular basis to protect the Veteran from the hazards or dangers incident to his daily environment; and if so, what causes the incapacity.  
(c.) Would any of the Veteran's service-connected disabilities (i.e., back disability, right knee disability, left knee disability, hemorrhoids, or psychiatric disability) alone preclude him from obtaining or maintaining gainful employment consistent with his education and occupational experiences without consideration of his age or other disabilities?   
(d.) Is the Veteran substantially confined to his house or its immediate premises as a result of his back disability, bilateral knee disabilities, hemorrhoids and/or psychiatric disability as opposed to any non-service-connected disability; and if so, is it reasonably certain that the disability or disabilities and resultant confinement will continue throughout his lifetime?
(e.) Do the Veteran's back disability, bilateral knee disabilities, hemorrhoids and/or psychiatric disability as opposed to any non-service-connected disability result in the loss or loss of use of both lower extremities?  

The entire claims file (both the paper file and any electronic portion of the file) must be made available to and be reviewed by the examiner in conjunction with the examination.  All necessary tests should be conducted and the results reported.  If the examiner suggests that additional examination is necessary by a psychiatrist, psychologist or other specialist, such should be undertaken.  The rationale for each opinion expressed must be provided.

4.  The AOJ also should undertake any other development it determines to be warranted.

5.  Then, the AOJ should readjudicate the claims for SMC based on the need for regular aid and attendance or on account of housebound status and specially adapted housing.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a supplemental statement of the case and provided an appropriate opportunity to respond before the claims file is returned to the Board for further appellate action.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




_________________________________________________
TARA L. REYNOLDS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


